DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an extraction unit configured to extract intermediate feature data from input feature data; a calculation unit configured to calculate output feature data by reducing the number of channels of the intermediate feature data; a storage unit configured to store the output feature data calculated by the calculation unit and provide the input feature data to the extraction unit; and a control unit configured to control the number of channels of the intermediate feature data to be extracted by the extraction unit and the number of channels of the output feature data to be calculated by the calculation unit in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-15, 17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 20210182077) in view of Marcos et al "Learning rotation invariant convolutional filters for texture classification," 2016 23rd International Conference on Pattern Recognition (ICPR).

As to claim 1, Chen discloses a data processing apparatus for executing data processing using a neural network including a plurality of hierarchal levels (FIG. 1; see [0586], [2117]), the data processing apparatus comprising: 
an extraction unit (according to 112 interpretation and Applicant’s specification this corresponds to convolution operation of neural network) configured to extract intermediate feature data from input feature data (FIG. 4, convolution operation instruction; see convolution operation of FIG. 6B; see [0094], secondary operation modules are configured to perform a convolution operation of input data and a convolution kernel in a convolution neural network algorithm);
a calculation unit (according to 112 interpretation and Applicant’s specification this corresponds to pooling operation of neural network) configured to calculate output feature data (FIG. 4, pooling instruction; see [2231], pooling operation; see [0637], pooling unit which is configured to perform a pooling operation); 
a storage unit configured to store the output feature data calculated by the calculation unit (FIG. 1B, memory 201 stores feature data calculated by operation unit 203 performing pooling operation in FIG. 4 and [2231]) and provide the input feature data to the extraction unit (FIG. 1B, memory 201 provides input feature data to operation unit 203 performing convolution in FIG. 4 and [2026]; see convolution operations in [1884]-[1891]); and 
a control unit (FIG. 2A and [1874], controller unit 115) configured to control the number of channels of the intermediate feature data to be extracted by the extraction unit (see [2026], fetching, by the controller unit 115, the convolution operation instruction; see convolution operations of FIG. 6B and [01884]-[1891], the device takes out input data and a convolution kernel of a specified size from a specified address in the scratchpad memory (preferred), performs a convolution operation) and the number of channels of the output feature data to be calculated by the calculation unit (see [2231], A computation method of the computation device as shown in FIG. 2A is explained below based on different operation instructions. The following is an instance where an operation instruction is a pooling operation instruction which can be applied to a neural network; see [2248], The control unit 615 fetches a pooling operation instruction; see pooling operations of FIGS. 6D-6E).
Chen fails to explicitly disclose calculating the output feature data by reducing the number of channels of the intermediate feature data.
However, Marcos teaches calculating output feature data by reducing the number of channels of the intermediate feature data (FIG. 2, intermediate feature data 94x94xM.R is reduced to feature data 94x94xM by Orientation pooling).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Chen using Marcos’ teachings to calculate the output feature data by reducing the number of channels of the intermediate feature data in order to ensure invariance to local rotations and therefore equivariance to global rotations of the input image and to obtain higher classification performance while reducing by an order of magnitude the number of parameters to be learned (Marcos; Abstract and Section II).

As to claim 2, Chen as modified by Marcos fails to explicitly disclose wherein the extraction unit extracts from the input feature data the intermediate feature data having more channels than the input feature data.
However, Marcos teaches wherein the extraction unit extracts from the input feature data the intermediate feature data having more channels than the input feature data (FIG. 2, intermediate feature data 94x94xM.R extracted by convolution have more channels than input data 128x128x1).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Chen using Marcos’ teachings to include wherein the extraction unit extracts from the input feature data the intermediate feature data having more channels than the input feature data in order to obtain higher classification performance while reducing by an order of magnitude the number of parameters to be learned (Marcos; Abstract and Section II).

As to claim 4, the combination of Chen and Marcos further discloses wherein the number of channels of the intermediate feature data is determined in advance based on the number of channels of the input feature data and the number of channels of the output feature data (Chen; [1054]).

As to claim 5, the combination of Chen and Marcos further discloses wherein the control unit controls the number of channels of the intermediate feature data and the number of channels of the output feature data with respect to a plurality of hierarchal levels (Chen; [2164], neural network layers may include a convolution layer, a fully connected Layer, a pooling layer, a non-linear activation layer, and a regularization layer; see also Marcos; FIG. 2).

As to claim 6, the combination of Chen and Marcos further discloses wherein the control unit assigns a coefficient to the extraction unit, and wherein the extraction unit extracts the intermediate feature data using the coefficient (Chen; [1882], convolution kernel w).

As to claim 7, the combination of Chen and Marcos further discloses wherein the control unit assigns coefficients fewer than the number of channels of the input feature data, to the extraction unit (Chen; FIG. 21, image and convolution kernel).

As to claim 8, the combination of Chen and Marcos further discloses wherein the extraction unit uses some channels of the input feature data to calculate the intermediate feature data (Chen; FIG. 21 and [2424]).

As to claim 9, the combination of Chen and Marcos further discloses wherein the extraction unit uses a single coefficient multiple times to calculate the intermediate feature data (Chen; FIG. 21 and [2424]).

As to claim 10, the combination of Chen and Marcos further discloses wherein the extraction unit divides the output feature data into blocks based on certain sizes and a certain number of channels and sequentially calculates the output feature data for each block unit (Chen; [2569]-[2570]).

As to claim 11, the combination of Chen and Marcos further discloses wherein the control unit indicates a bit width of data, and wherein the extraction unit outputs the intermediate feature data quantized by the bit width (Chen; [2929], [3227]).

As to claim 12, the combination of Chen and Marcos further discloses wherein the extraction unit outputs, as an output of an activation process, the intermediate feature data quantized by the bit width indicated by the control unit (Chen; [1882]).

As to claim 13, the combination of Chen and Marcos further discloses wherein the calculation unit performs a process of reducing the number of channels of the intermediate feature data (Marcos; FIG. 2, 94x94xM.R reduced to 94x94xM using orientation pooling).

As to claim 14, the combination of Chen and Marcos further discloses wherein the calculation unit performs a process of reducing an amount of data of the output feature data per channel (Marcos; FIG. 2, 94x94xM reduced to 5x5xM using max pooling).

As to claim 15, the combination of Chen and Marcos further discloses wherein in the process of reducing the number of channels, the calculation unit groups pieces of data at the same position in the intermediate feature data of a plurality of channels together into a single piece of data (Marcos; FIG. 2, orientation pooling).


As to claim 17, the combination of Chen and Marcos further discloses wherein every time the intermediate feature data is given, the calculation unit switches the number of channels of the output feature data to be calculated (Marcos; FIG. 2, orientation pooling).

As to claim 19, method claim 19 corresponds to apparatus claim 1, recites the same features as those recited in claim 1, and is therefore rejected for the same reasons as used above in rejecting claim 1.

As to claim 20, computer-readable storage medium claim 20 corresponds to apparatus claim 1, recites the same features as those recited in claim 1, and is therefore rejected for the same reasons as used above in rejecting claim 1.

Allowable Subject Matter
Claims 3, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOUBACAR ABDOU TCHOUSSOU/Primary Examiner, Art Unit 2482